Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 4, 2021

                                    No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                              v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-09053
                       Honorable David A. Canales, Judge Presiding


                                       ORDER

        Appellants timely filed this interlocutory appeal of a Temporary Injunction [September
25, 2020] and an Order Correcting Temporary Injunction Entered [September 25, 2020]. On
December 7, 2020, Appellants filed an amended joint notice of appeal and a motion to review
further orders pursuant to Texas Rule of Appellate Procedure 29.6, seeking review of two
additional interlocutory orders in the pending appeal.

        The first new order is the trial court’s November 24, 2020 Order Denying Defendants’
Motion to Dissolve Agreed Temporary Injunction. The second new order is a November 30,
2020 Modified Temporary Injunction. Appellants assert the Modified Temporary Injunction
“replaces” the Temporary Injunction [September 25, 2020] and the Order Correcting Temporary
Injunction Entered [September 25, 2020], which are the subject of the original appeal.

        We grant the motion requesting the court to consider the Order Denying Defendants’
Oral Motion to Dissolve Agreed Temporary Injunction and the Modified Temporary Injunction
in the current appeal. We direct appellants to address in their briefing whether the Modified
Injunction implicitly vacated the Temporary Injunction signed September 25, 2020 and the Order
Correcting Temporary Injunction and whether the interlocutory appeal of those two orders is
now moot.
         We further order appellants’ brief due twenty days after the supplemental records are
filed.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court